Citation Nr: 1539999	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

4.  Entitlement to service connection for degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for migraine headaches, including as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for degenerative disc disease of the cervical spine (which was characterized as cervical spine condition (claimed as neck condition)).  The Veteran disagreed with this decision in December 2009.  The RO issued a Statement of the Case (SOC) on the claim of service connection for PTSD only in August 2010.  The Veteran perfected a timely appeal on this claim later in August 2010.

This matter also is on appeal from an October 2010 rating decision in which the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which was characterized as separate service connection claims for depression and for psychiatric disability to account for bad dreams and flashbacks).  The RO also confirmed and continued the prior denial of service connection for degenerative disc disease of the cervical spine (which was characterized as cervical spine disability (claimed as neck condition)).  The Veteran disagreed with this decision in July 2012.  The RO issued an SOC on the claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, in October 2012.  The Veteran perfected a timely appeal on this claim in November 2012.

This matter next is on appeal from a July 2012 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for residuals of a traumatic brain injury (TBI) and for migraine headaches, including as due to exposure to contaminated water at Camp Lejeune ("Camp Lejeune claim").  The Veteran disagreed with this decision later in July 2012.  The RO issued an SOC on the claims of service connection for residuals of a TBI, migraine headaches, and for degenerative disc disease of the cervical spine in October 2012.  The Veteran perfected a timely appeal on these claims in November 2012.  A videoconference Board hearing was held at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  See VBA Fast Letter 11-03 (January 11, 2011).  Because this appeal includes a Camp Lejeune claim, the Louisville RO has jurisdiction.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, degenerative disc disease of the cervical spine and for migraine headaches, including as due to contaminated water at Camp Lejeune, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the Louisville RO).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current disability due to PTSD or residuals of a TBI which is attributable to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Residuals of a TBI were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2009, January, February, April, and September 2010, January 2011, and in March 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD or for residuals of a TBI.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all applicable VCAA notice was provided prior to the currently appealed rating decisions; thus, the notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With respect to the Veteran's service connection claim for residuals of a TBI, the Board notes that he has been provided with VA examinations which address the contended causal relationship between this claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding this claim.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

With respect to the Veteran's service connection claim for PTSD, the Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that PTSD may be associated with service.  The Veteran is not competent to testify as to etiology of PTSD as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD and residuals of a TBI during active service.  He specifically contends that his alleged in-service stressors caused or contributed to his claimed PTSD.  He also contends that he fell from a balcony during active service and incurred residuals of a TBI.


Laws and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD and residuals of a TBI are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran contends that in-service stressors caused or contributed to his claimed PTSD.  The evidence does not support his assertions regarding a valid diagnosis of PTSD based on corroborated in-service stressors or stressors based on the fear of hostile military or terrorist activity.  It shows instead that the Veteran's purported in-service stressors are extremely vague and incapable of corroboration through the National Personnel Records Center in St. Louis, Missouri (NPRC).  It also shows that these alleged in-service incidents are not based on the fear of hostile military or terrorist activity.  The evidence finally shows that the Veteran has not been diagnosed as having or treated for PTSD at any time during or after active service.  

With respect to the Veteran's claimed in-service stressors, the Board acknowledges initially that, in an April 2009 statement, he asserted that unidentified Japanese soldiers (possibly from World War II) had opened fire on his unit during a training exercise.  In June 2009, the Veteran asserted that he had served in the Republic of Vietnam in combat and witnessed "multiple incidents of combat as a Marine rifleman.  Exposure to many bodies and carnage.  Observed civilian casualties."  He also asserted in June 2009 that he had been awarded the Combat Infantryman's Badge for such service.  The Board notes in this regard that the Veteran's service personnel records show no combat awards or citations and no service in the Republic of Vietnam at any time during his active service.  Having reviewed the record evidence, the Board agrees with the AOJ that there is no credible supporting evidence that either of these alleged in-service stressors, in fact, occurred and, as such, neither of them can support a valid diagnosis of PTSD.

The evidence also does not indicate that the Veteran has been diagnosed as having or treated for PTSD at any time during or after active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board finds it highly significant that, although the Veteran has been treated for depression on numerous occasions since his service separation, none of the multiple VA clinicians who treated him for depression since service indicated that he also experienced PTSD.  Nor is there any indication in the Veteran's VA mental health treatment records that he provided sufficient detail regarding his alleged in-service stressors on which a valid diagnosis of PTSD must be based.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of PTSD at any time during the pendency of this appeal.  And, as noted, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for residuals of a TBI.  The Veteran contends that he incurred residuals of a TBI following a fall from a balcony during active service.  The record evidence does not support the Veteran's assertions regarding an in-service fall from a balcony or any current disability due to residuals of a TBI.  It shows instead that the Veteran did not incur any residuals of a TBI following an alleged in-service fall from a balcony and does not experience any current disability which could be attributed to any residuals of a TBI.  For example, the Veteran's service treatment records show that, on periodic physical examination in June 1972, clinical evaluation was completely normal.  On periodic physical examination in September 1973, clinical evaluation was completely normal except for enlarged tonsils and an enlarged nipple.

On February 9, 1974, the Veteran complained that he fell and broke his glasses.  Physical examination showed multiple lacerations under the right eye.  He refused sutures.

On February 11, 1974, the Veteran complained of pain.  Facial series x-rays were negative for fractures.  The impression was eye pain associated with lacerations.

On February 14, 1974, the Veteran complained of a sore right eye.  He "feels like something [is] in" his right eye and had photophobia.  Physical examination of the right eye showed no conjunctivitis and no foreign body present.  The impression was no pathology.  The Veteran was advised to put no further dressing over his facial abrasion and to wear sunglasses for 24 hours.

At his separation physical examination in February 1974, clinical evaluation showed a right cheek scar below the right eye.  

The post-service evidence shows that the Veteran does not experience any current disability due to residuals of a TBI which could be attributed to active service or any incident of service.  For example, on VA TBI examination in March 2011, the Veteran's complaints included headaches several times a week, neck stiffness, and sensitivity to noise during headaches.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that, on February 9, 1974, he fell off of a 2nd story or 3rd story balcony and landed on his face "making his neck go back and breaking his glasses.  He sustained a cut under his eye."  The VA examiner stated that the likely cause of the Veteran's neck pain was muscle spasm.  Physical examination showed normal reflexes, normal sensation except for dysthesia in the left ulnar nerve distribution, "initially with breakaway weakness all muscle groups [of the left upper extremity]," strength at least 4/5 of the left upper extremity "[w]ith extensive verbal cuing," normal muscle tone, no muscle atrophy, a complaint of mild memory loss but no objective evidence, normal judgment, full orientation, and normal consciousness.  The VA examiner stated that the Veteran "does not describe neurobehavioral [symptoms] or effects."  This examiner noted that the Veteran reported "a successful career...in the construction industry where he did iron/steel beam installation and concrete."  The Veteran reported that he had stopped working due to the physical toll of his work.  X-rays showed a normal skull.  A computerized tomography (CT) scan of the brain was reviewed and showed no evidence of acute intracranial abnormality.  The VA examiner also stated:

[The Veteran's] account of events of 2/9/74 (falling 2-3 stories from a balcony) varies dramatically from documentation in [claims] file.  It would be expected that [the Veteran] would have sustained possibly life threatening polytrauma (severe TBI, [spinal cord injury], multiple fractures) in a fall from this distance landing on his face.  Indeed there is documentation 2 days after the event that [the Veteran] did not sustain facial fractures.

[The Veteran] complains of frequent headaches that began in 1974 or 1976 and continues to have chronic headaches.  However, the onset of headaches is not temporally related to this fall in 1974.  Post traumatic headaches would be temporally related to the trauma (onset [at] the time of the event or within hours or days, not years later).

Memory complaints are minor such as losing keys, leaving keys in the door, forgetting something is on the stove and forgetting appointments.  [The Veteran] demonstrates extremely proficient use of an iPhone to me in clinic today.  He notes the onset of memory issues as 2 years ago.  Again, memory deficits related to TBI begin immediately and improve/stabilize over the next 18-24 months.  Other than being very vague about the events surrounding the fall in 1974, [the Veteran] does not demonstrate cognitive deficits in clinic today.

On VA TBI examination in April 2011, the Veteran's complaints included headaches "twice a day that are severe and last for hours," and daily dizziness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that, during active service in 1973, he fell off of a building and incurred a TBI.  The VA examiner noted:

[The Veteran] stated that, in 1973, he was stationed in Japan and fell off of a building in Okinawa.  He stated that they were preparing for deployment to Vietnam later that week.  He stated, 'We were hanging out with civilians and drinking heavily.'  He stated that he was on top of a building but he could not state how many stories high the building was or why he was on top of the building...He stated that he was on the 2nd floor or maybe the 3rd floor when he jumped.  He was very vague about the circumstances and on subsequent questions was very inconsistent on the information that he provided.  He stated that he landed on his face and sustained a facial trauma and a loss of consciousness.  He could not state how long he was unconscious.

The April 2011 VA examiner noted that review of the Veteran's service treatment records showed only his February 9, 1974, treatment for laceration after falling and breaking his glasses and no facial fractures noted on February 11, 1974.  This examiner stated, "There is nothing in the Veteran's record to document that he had a traumatic brain injury, a closed-head injury, or fell from the top of a building as he reported to me today."  The Veteran had been married to his wife for 28 years but did not live with her although he reported that they got along well.  A history of substance abuse was noted.  The Veteran currently attended church every Sunday.  He denied any weakness or paralysis, malaise, mobility or balance problems, problems with speech or swallowing, bowel or bladder problems, history of seizures, neurobehavioral symptoms of irritability, agitation, or angry outbursts, or symptoms of autonomic dysfunction.  He reported mild fatigue, severe memory impairment "for years," and impaired attention, concentration, and executive function "for years."  The Veteran was able to do his activities of daily living.  The VA examiner stated:

During the evaluation, the Veteran was generally uncooperative.  He demonstrated some latency to response of questions and at times was able to answer with appropriate time responses.  He also appeared to be embellishing symptoms and it was unclear to me whether he was confabulating or misrepresenting himself to appear more impaired...There is objective evidence on testing of mild impairment of his memory, attention, and concentration resulting in mild functional impairment.  This may have been related more to his lack of effort....

This Veteran reported a history of head trauma but could give no logical details or explanation of how the event occurred.  His [claims file] records do not support that he sustained a closed-head injury with a resulting loss of consciousness or an alteration of consciousness.  Therefore, there are no data [sic] to support that the Veteran sustained a closed-head injury or a traumatic brain injury while he was in the military service.

The April 2011 VA examiner opined that it was less likely than not that the Veteran had a TBI during active service.  The rationale for this opinion was:

He gave a history of jumping or trying to fly off of a several-story high building but yet received no medical care...The description of the events that he reported during his evaluation were unreasonable [sic] in that if he had jumped off of a 2- or 3-story building and landed on his face, he would have required hospitalization and medical care.  His records do not support or document any event consistent with what he presented to me today, and it is likely that he was malingering during the evaluation or possibly confabulating.

The Veteran testified at his June 2015 Board hearing that he had fallen "across the balcony and I landed on my...head" while he was out drinking one night in Okinawa, Japan, on active service.  He stated that he had leaned too far over the balcony before he fell.  See Board hearing transcript dated June 15, 2015, at pp. 5.  He had been unconscious following this in-service fall and had been taken to the hospital.  Id., at pp. 6.  He stated that, after he fell, he had landed on concrete on the ground.  Id., at pp. 7.  He was hospitalized for 2-3 days and put on a light duty profile for 6 weeks after this in-service fall.  Id., at pp. 7-8.  He also testified that he experienced headaches as a result of his in-service fall.  Id., at pp. 13.

Having reviewed the record evidence, the Board finds the Veteran's assertions that he jumped or fell or flew off of a building (at any height) and landed on his face, incurring a TBI, during active service to be inherently incredible and without merit.  As different VA examiners noted when examining the Veteran for VA adjudication purposes in March and April 2011, his description of the facts and circumstances of the alleged in-service injury simply cannot be believed because there is no support for his assertions anywhere in the medical evidence of record.  And it cannot be inferred that the Veteran experienced any residuals of a TBI as a result of any alleged in-service fall.  Instead, as the VA examiner concluded in April 2011, the Board finds it reasonable to infer from the Veteran's recitation of the alleged events which transpired on February 9, 1974, that he is "confabulating" (or fabricating) what transpired on that date or malingering in an attempt to receive disability compensation.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Even assuming for the sake of argument only that the evidence demonstrated that the Veteran had experienced a TBI during active service as a result of a fall from a balcony, the Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced residuals of a TBI at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  In this case, there is no evidence of residuals of a TBI at any time during the pendency of this appeal.  In summary, the Board finds that service connection for residuals of a TBI is not warranted. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD and residuals of a TBI have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (depression and nightmares) and residuals of a TBI (headaches) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD or residuals of a TBI after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and residuals of a TBI since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including an acquired psychiatric disability other than PTSD, to include depression, degenerative disc disease of the cervical spine, and for migraines.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD or residuals of a TBI.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond, 12 Vet. App. at 341. 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current disability due to a valid diagnosis of PTSD based on corroborated in-service stressors and no current disability due to residuals of a TBI which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a TBI is denied.


REMAND

The Veteran also contends that he incurred an acquired psychiatric disability other than PTSD, to include depression, degenerative disc disease of the cervical spine, and migraine headaches during active service.  He specifically contends that an in-service fall from a balcony caused or contributed to his current degenerative disc disease of the cervical spine.  He alternatively contends that in-service exposure to contaminated water at Camp Lejeune, North Carolina, caused or contributed to his current migraine headaches.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression, the Board notes that a review of the Veteran's VBMS electronic paperless claims file shows that he was hospitalized at a VA Medical Center from September 9-12, 2014, for an admitting diagnosis of suicidal ideation.  These records have not yet been obtained and associated with the Veteran's claims file.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.  

The Board next notes that the Veteran was examined most recently for an acquired psychiatric disability other than PTSD in June 2011, more than 4 years ago.  Because it appears that the Veteran has been hospitalized for treatment of an acquired psychiatric disability since his most recent VA examination, and because VA's duty to assist Veterans includes providing an examination where necessary, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the nature and etiology of any acquired psychiatric disability other than PTSD, to include depression.

With respect to the Veteran's service connection claim for degenerative disc disease of the cervical spine, the Board acknowledges that the Veteran was examined for VA adjudication purposes in March 2012 in order to determine the nature and etiology of his current degenerative disc disease of the cervical spine.  A review of this examination report shows that it is inadequate for VA adjudication purposes.  Following this examination, the VA examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine was related to active service.  The rationale for this opinion was:

There are no documented complaints of neck injury or pain within the Veteran's [service treatment records] with which to attribute his current condition.  The fall injury tabbed within the [service treatment records] resulted in a simple laceration under the right eye; there is no mention of injury to the neck.  Periodic and separation physical exams make no mention of neck problems.

As noted elsewhere, the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Because the VA examiner appears to find the absence of in-service complaints of or treatment for a cervical spine disability persuasive support for his rationale for the negative nexus opinion provided in March 2012 concerning the contended etiological relationship between the Veteran's degenerative disc disease of the cervical spine and active service, the Board finds that this rationale is inadequate for VA adjudication purposes.  The medical evidence of record otherwise does not address the contended etiological relationship between the Veteran's degenerative disc disease of the cervical spine and active service.  Thus, the Board also finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his degenerative disc disease of the cervical spine.

With respect to the Veteran's service connection claim for migraine headaches, including as due to exposure to contaminated water at Camp Lejeune, the Board notes that the Veteran's available service personnel records indicate that he served at U.S. Marine Corps Base Camp Lejeune, North Carolina, in 1972-73 and may have been exposed to contaminated water while serving at this facility.  See VBA Fast Letter 11-03 (January 11, 2011).  VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  Id. 

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

The Veteran was examined for adjudication purposes in March 2012 in order to determine the nature and etiology of his migraine headaches.  Unfortunately, although the March 2012 VA examiner addressed the contended etiological relationship between the Veteran's migraine headaches and his likely in-service exposure to contaminated water at Camp Lejeune, this examiner was not asked to address and did not address the contended etiological relationship between the Veteran's current migraine headaches and active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304; see also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Because the Board must consider all potential theories of entitlement in a service connection claim, and because the medical evidence currently of record does not address the contended etiological relationship between the Veteran's migraine headaches and active service on a direct service connection basis, the Board finds that, on remand, the Veteran should be scheduled for another examination to determine the nature and etiology of his migraine headaches, including as due to exposure to contaminated water at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for degenerative disc disease of the cervical spine and/or migraine headaches since his service separation.  Obtain all VA treatment records which have not been obtained already, to include all hospitalization records dated from September 9-12, 2014.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran not to resubmit any records previously submitted to VA.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include depression, currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his degenerative disc disease of the cervical spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that degenerative disc disease of the cervical spine, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the absence of contemporaneous service treatment records or other medical evidence, alone, is insufficient to support a nexus opinion.  The examiner also is advised that the Veteran's assertion that he fell from a balcony on February 9, 1974, while on active service is not credible.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his migraine headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that migraine headaches, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that exposure to contaminated water at Camp Lejeune caused or aggravated (permanently worsened) the Veteran's migraine headaches, if diagnosed.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran's service personnel records show that he served at Camp Lejeune and may have been exposed to contaminated water while serving at that facility.  The examiner also is advised that the Veteran's assertion that he fell from a balcony on February 9, 1974, while on active service is not credible.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


